Citation Nr: 1141777	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  96-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.,  Entitlement to service connection for a heart valve disorder with fatigue, to include as due to an undiagnosed illness based on Gulf War service.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness based on Gulf War service.

3.  Entitlement to service connection for an eye disorder, to include as due to an undiagnosed illness based on Gulf War service.

4.  Entitlement to service connection for a skin disorder, including a rash of the hands and feet, and leg lesions, to include as due to an undiagnosed illness based on Gulf War service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and L.W.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1985 to May 1992.  Service in Southwest Asia during the Persian Gulf War is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of May 1995 and June 2000 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee and Muskogee, Oklahoma respectively.  Original jurisdiction currently lies solely with the RO in Muskogee, Oklahoma.

In January 2001, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues on appeal were previously remanded by the Board for additional development in February 2001, October 2003, August 2006 and February 2010.  For the reasons detailed below, the Board concludes that all reasonable development necessary for adjudication of the Veteran's service-connection claim for a heart valve disorder has been accomplished.  However, after review of the record, and per the recent request of the Veteran's representative, the Board finds that the Veteran's remaining claims must be REMANDED once again to the RO via the Appeals Management Center (AMC) in Washington, DC.  These claims will be discussed in the REMAND portion of the decision below. 


FINDING OF FACT

The evidence of record supports a finding that the Veteran developed a heart valve disorder, namely aortic insufficiency, to a mild degree within one year of service separation.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's heart valve disorder is presumed to have been incurred during his active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's heart valve disorder claim were sent to the Veteran in March 2001, August 2003, May 2004 and September 2006.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced September 2006 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's heart valve disorder claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.                  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including all forms of valvular heart disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service-connection for a heart valve disorder with fatigue.  In essence, the Veteran asserts that such disability had its onset in, or is otherwise related to his active duty military service, to include service in Southwest Asia during the Persian Gulf War.

It is undisputed that the Veteran currently has a heart valve disorder.  Indeed, he was diagnosed with "aortic insufficiency" in May 1994, approximately two years following his separation from service.  As this disorder is manifestly a diagnosed condition, any Persian Gulf theory of entitlement based on the existence of an undiagnosed illness would be untenable.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317.  In any event, the Board is able to grant the Veteran's service-connection claim on an alternate theory of entitlement.

Aortic insufficiency is defined as "defective function of the aortic valve."  Dorland's Illustrated Medical Dictionary, 937 (30th ed. 2003).  As discussed above, service connection may be granted for all forms of valvular heart disease if the respective disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In February 2010, the Board indicated that although there are medical opinions of record addressing the etiology of the Veteran's aortic insufficiency, no opinion of record addressed whether the Veteran's disability manifested to at least a mild degree of severity within one year of service separation.  The Board specifically instructed the RO to obtain such an opinion.  See the Board's February 2010 decision, pages 10 and 14.  

After reviewing the Veteran's pertinent medical history, to include the Veteran's treatment records for heart murmurs and aortic insufficiency dated in May 1994, a March 2011 VA examiner pertinently opined that it is "at least as likely as not that the veteran's aortic insufficiency was present to at least a mild degree by May of 1993," within one year of the Veteran's May 1992 separation date.  By way of rationale, the VA examiner indicated that at the time the Veteran was diagnosed in May 1994, the degree of aortic insufficiency "had already progressed to the moderate to severe level."  Thus, "[i]n the absence of a known acute cause of the AI   . . . it is likely that this condition was present for more than one year prior to its discovery, as it was most likely slowly and gradually progressive."  See the March 2011 VA examiner's opinion, page 1.  

Notably, in a subsequent addendum report, the March 2011 VA examiner clarified that although the Veteran's aortic insufficiency was not specifically caused by active duty service, the disability still manifested to at least mild severity within the Veteran's first year following his separation from service.  See the March 2011 VA examiner's May 2011 Addendum Report, page 1.  As such, the Board finds that the Veteran's valvular heart disorder manifested to a compensable degree within his first year after his separation from active duty military.  The evidence of record does not serve to rebut the statutory presumption.  See 38 C.F.R. § 3.307.  Service connection for aortic insufficiency is accordingly granted.

The Board adds that it is not the Board's responsibility to assign a disability rating or an effective date for the award of service connection in the first instance.  However, the Board wishes to make clear that the Veteran filed his service-connection claim for his valvular disorder approximately seventeen years ago in September 1994.  Since that time, the diagnostic criteria for rating cardiovascular disabilities under 38 C.F.R. § 4.104 have been amended.  The RO is reminded that should the effective date of this service-connection award be assigned prior to the effective date of these amended regulations [January 1998], considerations as to the initial rating and staged ratings up to January 1998 should be made utilizing the former diagnostic criteria alone.  For staged ratings assigned after the effective date of these regulation changes, either the former or the current diagnostic criteria should be utilized, whichever is more favorable to the Veteran.  Indeed, VA's Office of General Counsel  has determined that, while the former rating criteria can be applied prospectively, new rating criteria can be only applied retrospectively for the period from the date of the regulatory change.  See VAOPGCPREC 3-2000. 


ORDER

Service connection for aortic insufficiency is granted.


REMAND

The Board regrets having to remand the remaining issues on appeal yet another time.  However, as made clear by the Veteran's representative and the evidence of record, this remand is necessary to ensure that the Veteran receives all consideration due to the Veteran under the law. 

As discussed in the Board's February 2010 decision, under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See the Board's February 2010 decision, pages 9 and 10.  In February 2010, the Board specifically instructed the agency of original jurisdiction (AOJ) to refer the Veteran's case to a VA physician for a medical opinion as to the onset and/or etiology of the Veteran's migraine headache disorder.  Id., at pages 14 and 15.  As correctly pointed out by the Veteran's representative in an October 2011 Post-Remand Brief, no such medical opinion was obtained by the AOJ and a remand to ensure compliance with the Board's February 2010 remand instructions is necessary.  

The Board recognizes that a June 2010 VA eye examination report obtained by the AOJ did in fact make mention of the Veteran's current migraine headache disorder.  Pertinently however, the examiner only addressed the etiology of the Veteran's eye problems in her report [attributing them specifically to the Veteran's migraine headaches], and made no judgment as to the etiology of the migraine headaches.  As such, a medical opinion as to the onset/etiology of the Veteran's migraine headache disorder is still necessary before the Board can make a fully informed decision on the merits of the claim.

With respect to the Veteran's service-connection claim for an eye disorder, as noted immediately above, it appears that such eye problems have been medically linked to the Veteran's migraine headache disorder by the June 2010 VA examiner.  Thus, as the Veteran's representative also pointed out in his October 2011 brief, the Veteran's service-connection claim for an eye disorder is inextricably intertwined with the Veteran's service-connection claim for migraine headaches.  That is, if the Veteran's service-connection claim for migraine headaches is granted, such may impact the Veteran's service-connection claim for an eye disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on this claim is therefore deferred. 

Finally, with respect to the Veteran's service-connection claim for skin disorders of the hands and feet and leg lesions, in February 2010 the Board specifically requested that a VA skin examination be performed to determine the nature and etiology of the Veteran's claimed disabilities.  In particular, the Board requested that the VA examiner identify in detail any present skin disorders and discuss their etiology.  Additionally, the Board also requested that if the Veteran does not have any current active skin disease/disorders, the examiner should make note of such fact, but still indicate whether the clinical record reflects any evidence of skin disorder(s) of the hands, feet, and bilateral lower extremities (including residual scarring), and identify whether such disabilities are at least as likely as not etiologically related to the Veteran's military service.  See the Board's February 2010 decision, pages 16 and 17.  

A June 2010 VA examiner pertinently noted upon examination of the Veteran's skin that there is no evidence of a current skin disability, but rather only scars on either leg compatible with past history of panniculitis.  See the June 2010 VA examiner's report, page 2.  Crucially, the VA examiner did not address the etiology of any skin disorders that were in fact active during the long appeal period under review.  Indeed, a review of the record clearly shows that the Veteran was diagnosed with skin problems of the hands and feet at his Gulf War Registry examination in September 1994.  Additionally the Veteran has identified, and the medical record demonstrates the onset of panniculitis of each lower extremity in 1997.  Significantly, under McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.        See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, because the June 2010 VA examiner did not address whether the Veteran's skin problems of the hands [identified in 1994] were caused by, or are otherwise related to the Veteran's service, to include as due to an undiagnosed illness, and because the examiner did not opine as to the etiology of the Veteran's panniculitis [diagnosed in 1997], a remand is required to ensure that such development is achieved.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any recent medical treatment he has received for his claimed headache, eye, and skin disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities. Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Once all medical records have been received, VBA should schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The Veteran's VA claims folder, and copies of this REMAND and the Board's February 2010 REMAND should be made available to, and should be reviewed by the examiner.  After examination of the Veteran and review of the Veteran's claims folder [to include the Veteran's service treatment records, a May 1994 treatment record for migraine headaches, and the Veteran's assertions of continuity], the examiner should provide an opinion with supporting rationale as to the following questions:

a.) Is the Veteran's long history of 
headaches attributable to a stand-alone diagnosable headache disability, or are his headaches as likely as not manifestations of an undiagnosed or medically unexplainable chronic-multisymptom illness arising from service in Southwest Asia during the Persian Gulf War?

b.)  If the Veteran's headaches are 
attributable to a stand-alone headache disability, is it as likely as not that such disability had its onset during the Veteran's military service?  If the examiner finds that in-service onset did not occur, he or she must address whether it is as likely as not that the  Veteran's headache disorder can be attributed to his service on the basis of a delayed onset theory of causation.  
A detailed rationale, including pertinent findings from the record, should be provided for any opinion(s) and should reflect that the Veteran's lay assertions regarding continuity of symptomatology since service were considered.

3.  VBA should also make arrangements with the appropriate VA medical facility for a clarifying medical opinion regarding the VA skin examination report provided in June 2010.  If possible, the opinion should be provided by the VA examiner who conducted the June 2010 VA skin examination.  If the June 2010 VA examiner or any other reviewing physician determines that another skin examination of the Veteran would be useful in providing the opinions requested below, such an examination should be scheduled.  

After reviewing the Veteran's claims folder, to include a copy of this entire REMAND, the reviewing physician or examiner should furnish an opinion with supporting rationale as to the following questions:

a).  Are the Veteran's prior skin problems of the hands and feet, which were identified on a September 1994 Gulf War Registry examination report, attributable to a stand-alone diagnosable skin disability, or are they as likely as not manifestations of an undiagnosed chronic-multisymptom illness arising from service in Southwest Asia during the Persian Gulf War?

b).  If attributable to a stand-alone skin disability, is it as likely as not that such disability had its onset during the Veteran's military service?  If the examiner finds that in-service onset did not occur, he or she must address whether it is as likely as not that the  Veteran's disability can be attributed to his service on the basis of a delayed onset theory of causation.  

c).  Are the Veteran's prior skin lesions of the lower extremities, which were diagnosed as panniculitis in September 1997, attributable to a stand-alone diagnosable skin disability, or as likely as not manifestations of an undiagnosed chronic-multisymptom illness arising from service in Southwest Asia during the Persian Gulf War?

d).  If attributable to a stand-alone skin disability, is it as likely as not that such disability had its onset during the Veteran's military service?  If the examiner finds that in-service onset did not occur, he or she must address whether it is as likely as not that the  Veteran's skin disorder of the legs with residual scars can be attributed to his service on the basis of a delayed onset theory of causation.  

A detailed rationale, including pertinent findings from the record, should be provided for any opinion(s) and should reflect  that the Veteran's lay assertions regarding continuity of symptomatology since service were considered.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate the Veteran's service-connection claims for headaches, skin conditions of the hands and feet, skin lesions of the lower extremities, and an eye condition.  If any of the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


